DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 05/12/2021 containing amendments and remarks to the claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Crawford on 05/19/2021.
The application has been amended as follows: 

Replace the claims with the following:

1.	An integrated hydrotreating and steam pyrolysis process for the direct processing of crude oil to produce olefinic and aromatic petrochemicals, the process comprising:

(b1) charging the second hydrocarbon stream to a solvent deasphalting zone with an effective amount of solvent for producing a deasphalted and demetallized oil stream and an asphalt phase, wherein the solvent comprises a pure liquid hydrocarbon selected from the group consisting of propane, butanes and pentanes, and mixtures thereof, 
wherein deasphalting is conducted at a temperature at or below critical point of the solvent, a solvent-to-oil ratio is in the range of from 2:1 to 50:1, and a pressure is in a range effective to maintain the solvent/feed mixture, which is in a settler, in a liquid state;
(c1) charging the deasphalted and demetallized oil stream, the first hydrocarbon stream and hydrogen to a hydroprocessing zone operating under conditions effective to produce a hydroprocessed effluent having a reduced content of contaminants, an increased paraffinicity, reduced Bureau of Mines Correlation Index, and an increased American Petroleum Institute gravity, wherein the hydroprocessing zone is operated at a temperature in the range of from 300oC to 450oC, a pressure in the range of from 30 bar to 180 bar, and a liquid hourly space velocity in the range of from 0.1 h-1 to 10 h-1;
(d1) thermally cracking at least a portion of the hydroprocessed effluent in the presence of steam in a steam pyrolysis zone to produce a mixed product stream;
(e1) separating hydrogen from the thermally cracked mixed product stream;
(f1) purifying hydrogen recovered in step (e1) and recycling it to step (c1);
(g1) recovering olefins and aromatics from the separated mixed product stream; and
(h1) recovering a combined stream of pyrolysis fuel oil from the separated mixed product stream and the asphalt phase from step (b1) as a fuel oil blend.

2.	The integrated process of claim 1, further comprising:
separating the hydroprocessed effluent in a high pressure separator to recover a gas portion that is cleaned and recycled to the hydroprocessing zone as an additional source of hydrogen, and a liquid portion, and
separating the liquid portion from the high pressure separator in a low pressure separator into a second gas portion and a second liquid portion,
wherein the second liquid portion from the low pressure separator is the at least a portion of the hydroprocessed effluent subjected to thermal cracking and the second gas portion from the low pressure separator is combined with the mixed product stream after the steam pyrolysis zone and before the separation in step (e1).

3.	The integrated process of claim 1, wherein the hydroprocessing zone includes more than two catalyst beds.

25.	The integrated process of claim 1, wherein the hydroprocessing zone includes one or more beds containing an effective amount of hydrodemetallization catalyst, and one or more beds containing an effective amount of hydroprocessing catalyst having hydrodearomatization, hydrodenitrogenation, hydrodesulfurization and/or hydrocracking functions. 

26.	The integrated process of claim 1, wherein the hydroprocessing zone includes a plurality of reaction vessels each containing one or more catalyst beds of different function.

27.	The integrated process of claim 1, wherein the hydroprocessing zone is operated at a temperature of 300oC, a pressure of 30 bar, and a liquid hourly space velocity of 0.1 h-1.

28.	The integrated process of claim 1, wherein the hydroprocessing zone is operated at a temperature of 450oC, a pressure of 180 bar, and a liquid hourly space velocity of 0.1 h-1.

29.	The integrated process of claim 2, wherein the hydroprocessing zone is operated at a temperature of 450oC, a pressure of 180 bar, and a liquid hourly space velocity of 0.1 h-1.

30.	The integrated process of claim 3, wherein the hydroprocessing zone is operated at a temperature of 450oC, a pressure of 180 bar, and a liquid hourly space velocity of 0.1 h-1.

31.	The integrated process of claim 2, wherein the hydroprocessing zone is operated at a temperature of 300oC, a pressure of 30 bar, and a liquid hourly space velocity of 0.1 h-1.

32.	The integrated process of claim 3, wherein the hydroprocessing zone is operated at a temperature of 300oC, a pressure of 30 bar, and a liquid hourly space velocity of 0.1 h-1.

33.	The integrated process of claim 1, wherein the hydroprocessing zone is operated at a temperature of 450oC, a pressure of 180 bar, and a liquid hourly space velocity of 10 h-1.

34.	The integrated process of claim 2, wherein the hydroprocessing zone is operated at a temperature of 300oC, a pressure of 30 bar, and a liquid hourly space velocity of 10 h-1.

35.	The integrated process of claim 3, wherein the hydroprocessing zone is operated at a temperature of 300oC, a pressure of 30 bar, and a liquid hourly space velocity of 10 h-1.

36.	The integrated process of claim 1, further comprising: 
separating the hydroprocessed effluent in a high pressure separator to recover a gas portion that is cleaned and recycled to the hydroprocessing zone as an additional source of hydrogen, and a liquid portion, and
separating the liquid portion from the high pressure separator in a low pressure separator into a second gas portion and a second liquid portion,
wherein the second liquid portion from the low pressure separator is the at least a portion of the hydroprocessed effluent subjected to thermal cracking and the second gas portion from the low pressure separator is combined with the mixed product stream after the steam pyrolysis zone and before the separation in step (e1);
wherein make-up hydrogen is also provided in step (c1);
wherein the thermal cracking step includes the steps of heating the at least a portion of the hydroprocessed effluent in a convection section of the steam pyrolysis zone, separating the heated hydroprocessed effluent into a vapor fraction and a liquid fraction, passing the vapor fraction to a pyrolysis section of the steam pyrolysis zone, and discharging a liquid fraction;
wherein separating the heated hydroprocessed effluent into a vapor fraction and a liquid fraction is with a vapor-liquid separation device based on physical and mechanical separation;
wherein the vapor-liquid separation device includes a pre-rotational element having an entry portion and a transition portion, the entry portion having an inlet for receiving the flowing fluid mixture and a curvilinear conduit, a controlled cyclonic section having an inlet adjoined to the pre-rotational element through convergence of the curvilinear conduit and the cyclonic section, a riser section at an upper end of the cyclonic member through which vapors pass; and a liquid collector/settling section through which liquid passes; 
wherein step (el) includes the steps of compressing the thermally cracked mixed product stream with plural compression stages; subjecting the compressed thermally cracked mixed product stream to caustic treatment to produce a thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; compressing the thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; dehydrating the compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; recovering hydrogen from the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; and obtaining olefins and aromatics as in step (gl) and pyrolysis fuel oil as in step (hl) from the remainder of the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide;
wherein step (fl) comprises purifying recovered hydrogen from the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide for recycle to the hydroprocessing zone; and 
wherein recovering hydrogen from the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide further includes the step of separately recovering methane for use as fuel for burners and/or heaters in the thermal cracking step.

37.	The integrated process of claim 36, wherein the hydroprocessing zone is operated at a temperature of 300oC, a pressure of 30 bar, and a liquid hourly space velocity of 0.1 h-1.

38.	The integrated process of claim 36, wherein the hydroprocessing zone is operated at a temperature of 450oC, a pressure of 180 bar, and a liquid hourly space velocity of 0.1 h-1.

39.	An integrated hydrotreating and steam pyrolysis process for the direct processing of crude oil to produce olefinic and aromatic petrochemicals, the process comprising:
(a1) separating the crude oil into a first hydrocarbon stream and a second hydrocarbon stream comprising asphaltenes;
(b1) charging the second hydrocarbon stream to a solvent deasphalting zone with an effective amount of solvent for producing a deasphalted and demetallized oil stream and an asphalt phase, wherein the solvent comprises a pure liquid hydrocarbon selected from the group consisting of propane, butanes and pentanes, and mixtures thereof, 
wherein deasphalting is conducted at a temperature at or below critical point of the solvent, a solvent-to-oil ratio is in the range of from 2:1 to 50:1, and a pressure is in a range effective to maintain the solvent/feed mixture, which is in a settler, in a liquid state;
(c1) charging the deasphalted and demetallized oil stream, the first hydrocarbon stream and hydrogen to a hydroprocessing zone operating under conditions effective to produce a hydroprocessed effluent having a reduced content of contaminants, an increased paraffinicity, reduced Bureau of Mines Correlation Index, and an increased American Petroleum Institute gravity, wherein the hydroprocessing zone is operated at a temperature in the range of from 300oC to 450oC, a pressure in the range of from 30 bar to 180 bar, and a liquid hourly space velocity in the range of from 0.1 h-1 to 10 h-1;
(d1) thermally cracking at least a portion of the hydroprocessed effluent in the presence of steam in a steam pyrolysis zone to produce a mixed product stream;
(e1) separating hydrogen from the thermally cracked mixed product stream;
(f1) purifying hydrogen recovered in step (e1) and recycling it to step (c1);
(g1) recovering olefins and aromatics from the separated mixed product stream; and
(h1) recovering a combined stream of pyrolysis fuel oil from the separated mixed product stream and the asphalt phase from step (b1) as a fuel oil blend;
further comprising separating the hydroprocessed effluent in a high pressure separator to recover a gas portion that is cleaned and recycled to the hydroprocessing zone as an additional source of hydrogen, and a liquid portion, and
separating the liquid portion from the high pressure separator in a low pressure separator into a second gas portion and a second liquid portion,
wherein the second liquid portion from the low pressure separator is the at least a portion of the hydroprocessed effluent subjected to thermal cracking and the second gas portion from the low pressure separator is combined with the mixed product stream after the steam pyrolysis zone and before the separation in step (e1);
wherein make-up hydrogen is also provided in step (c1);
wherein the thermal cracking step includes the steps of heating the at least a portion of the hydroprocessed effluent in a convection section of the steam pyrolysis zone, separating the heated hydroprocessed effluent into a vapor fraction and a liquid fraction, passing the vapor fraction to a pyrolysis section of the steam pyrolysis zone, and discharging a liquid fraction;
wherein separating the heated hydroprocessed effluent into a vapor fraction and a liquid fraction is with a vapor-liquid separation device based on physical and mechanical separation;
wherein the vapor-liquid separation device includes a pre-rotational element having an entry portion and a transition portion, the entry portion having an inlet for receiving the flowing fluid mixture and a curvilinear conduit, a controlled cyclonic section having an inlet adjoined to the pre-rotational element through convergence of the curvilinear conduit and the cyclonic section, a riser section at an upper end of the cyclonic member through which vapors pass; and a liquid collector/settling section through which liquid passes; 
wherein step (el) includes the steps of compressing the thermally cracked mixed product stream with plural compression stages; subjecting the compressed thermally cracked mixed product stream to caustic treatment to produce a thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; compressing the thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; dehydrating the compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; recovering hydrogen from the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide; and obtaining olefins and aromatics as in step (gl) and pyrolysis fuel oil as in step (hl) from the remainder of the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide;
wherein step (fl) comprises purifying recovered hydrogen from the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide for recycle to the hydroprocessing zone; and 
wherein recovering hydrogen from the dehydrated compressed thermally cracked mixed product stream with a reduced content of hydrogen sulfide and carbon dioxide further includes the step of separately recovering methane for use as fuel for burners and/or heaters in the thermal cracking step.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
No prior art alone or in combination discloses or reasonably suggests an integrated hydrotreating and steam pyrolysis process for direct processing of a crude oil as recited in claims 1 and 39. Specifically, no prior art discloses or suggests separating a crude oil into a first hydrocarbon stream and a second hydrocarbon stream comprising asphaltenes, subjecting the second hydrocarbon stream to solvent deasphalting to produce a deasphalted and demetallized oil stream, and charging both the deasphalted and demetallized oil stream, the first hydrocarbon stream and hydrogen to a hydroprocessing zone. The prior art of record discloses (I) charging the entire crude oil to the solvent deasphalting zone, or (II) separating a crude oil into a first and second stream, sending the second stream to a hydroprocessing zone and sending the first stream directly to a steam pyrolysis zone, bypassing the hydroprocessing zone. No prior art discloses separating the crude oil and having one of the separated streams bypass only the deasphalting zone and be combined with the deasphalted oil stream prior to hydroprocessing. 
Bourane et al. (US 2013/0233768 A1, hereinafter referred to as Bourane ‘768) discloses an integrated deasphalting, hydrotreating and steam pyrolysis process for the direct processing of a crude oil to produce petrochemicals including olefins and aromatics (Title and Abstract), the process comprising:
charging crude oil that has undergone some pre-treatment to a solvent deasphalting zone with an effective amount of solvent for producing a deasphalted and demetallized oil stream and a bottom asphalt phase, wherein the solvent comprises pure liquid hydrocarbons such as propane, butanes and pentanes, and mixtures thereof, and wherein deasphalting is conducted at a temperature at or below critical point of the solvent; a solvent-to-oil ratio in the range of from 2:1 to 50:1; and a pressure in a range effective to maintain the solvent/feed mixture in the settlers in a liquid state ([0013]; [0014]; [0033]);
charging the deasphalted and demetallized oil stream and hydrogen to a hydroprocessing zone operating under conditions effective to produce a hydroprocessed effluent having a reduced content of contaminants, an increased paraffinicity, reduced Bureau of Mines Correlation Index, and an increased American Petroleum Instituted gravity, wherein the hydroprocessing zone is operated at a temperature in the range of from 300oC to 450oC, a pressure in the range of from 30 bar to 180 bar, and a liquid hour space velocity in the range of from 0.1 h-1 to 10 h-1 ([0013]; [0035]);
thermally cracking the hydroprocessed effluent in the presence of steam to produce a mixed product stream ([0013]);
separating the mixed product stream ([0013]);
purifying hydrogen recovered from the mixed product stream and recycling it to the hydroprocessing zone ([0013]);
recovering olefins and aromatics from the separated mixed product stream ([0013]); and
recovering a combined stream of recovered pyrolysis fuel oil from the separated mixed product stream and bottom asphalt phase, which is blended with the pyrolysis fuel oil ([0013]; [0021]; [0029]).
Bourane ‘768 discloses that the crude oil includes crude oil that has undergone some pre-treatment ([0014]).
Bourane ‘768 differs from the claimed invention in that Bourane ‘768 fails to disclose separating the crude oil into a first hydrocarbon stream and a second hydrocarbon stream comprising asphaltenes, charging the second stream to the solvent deasphalting zone and charging the first hydrocarbon stream to the hydroprocessing zone with an effluent from the solvent deasphalting zone. 

Shafi et al. (US 2013/0228495 A1), directed to an integrated hydrotreating and steam pyrolysis process, discloses separating crude oil into light components having a boiling point in a range containing minimal hydrocarbons requiring further cracking and containing readily released hydrogen, e.g. up to 185oC, and heavy components, passing the light components directly to the steam pyrolysis zone and only hydroprocessing the necessary fractions (i.e. the heavy components) ([0024]). Shafi discloses that separating is advantageous because it provides increased partial pressure of hydrogen in the hydroprocessing reactor, improving the efficiency of hydrogen transfer via saturation, allows for an overall reduction of heavy products and increased production of light olefins ([0024]). Shafi clearly indicates that the light components bypass the hydroprocessing reactor and are directly fed to the steam pyrolysis zone, whereas the claimed invention recites that the first hydrocarbon stream bypasses the solvent deasphalting zone and is charged to the hydroprocessing reactor. Therefore, Shafi teaches away from passing the first hydrocarbon stream to the hydroprocessing zone as recited in the amended claims.

Bourane et al. (US 2013/0220884 A1, cited in the IDS dated 07/29/2019) and Bourane et al. (US2013/0197284 A1, cited in the IDS dated 07/29/2019) both disclose an integrated hydrotreating, solvent deasphalting and steam pyrolysis process comprising charging a crude oil to a hydroprocessing zone (Abstract; claim 1). Bourane et al. (US 2013/0197289 A1) discloses an integrated solvent deasphalting and steam pyrolysis process comprising charging a crude oil to a solvent deasphalting (Abstract, claim 1). Each of said references fail to disclose separating the crude oil and sending a first hydrocarbon stream to a hydroprocessing zone while sending a second hydrocarbon stream comprising asphaltenes to a solvent deasphalting zone. 

Shafi et al. (US 2013/0233766 A1) discloses an integrated hydrotreating and steam pyrolysis process comprising charging crude oil and hydrogen to a hydroprocessing zone (Abstract). The reference fails to disclose separating the crude oil and a deasphalting zone.

Shafi et al. (US 2013/0197283 A1, cited in the IDS dated 07/29/2019) discloses an integrated steam pyrolysis and hydroprocessing process comprising separating a crude oil into light components and heavy components, charging the light components to a hydroprocessing zone and thermally cracking a hydroprocessed effluent (Abstract). The reference fails to disclose a deasphalting zone and teaches that the heavy components are separated and recovered as a fuel oil blend. 

Mukherjee et al. (US 2016/0145509 A1) discloses a process for upgrading partially converted vacuum residua comprising: stripping the partially converted vacuum residua to generate a first distillate and a first residuum; solvent deasphalting the first residuum to generate a deasphalted oil and an asphaltenes fraction; fractionating deasphalted oil to recover a deasphalted gas oil and a heavy deasphalted residuum; contacting the first distillate and the deasphalted gas oil distillate and hydrogen in the presence of a first hydroprocessing catalyst to produce a first hydroprocessing effluent; contacting the heavy deasphalted residuum and hydrogen in the presence of a second hydroconversion catalyst to produce a second hydroprocessing effluent; and fractionating the second hydroprocessing effluent to recover a hydrocracked atmospheric residua and a hydrocracked atmospheric distillate (Abstract; claim 1). Mukherjee is similar to the claimed invention in which a feed is separated into a first and second stream, a second stream is subjected to deasphalting, and the first stream and an effluent form deasphalting are subjected to hydroprocessing. However, Mukherjee differs from the claimed invention in terms of the feed and Mukherjee fails to disclose the additional steam pyrolysis zone following the hydroprocessing.
Therefore, claims 1-3 and 25-39 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772